Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161215                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ANTHONY M. COURY,                                                                                   Richard H. Bernstein
          Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161215
                                                                   COA: 351548
                                                                   Oakland CC: 2019-172427-NO
  IBRAHIM TAKLA,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2020
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
           b1215
                                                                              Clerk